                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 08-20152-JWL


Jesse Walker,

                     Defendant.

                                  MEMORANDUM & ORDER

       In January 2009, defendant Jesse Walker entered a plea of guilty to possession with intent

to distribute 50 grams or more of cocaine base. The court sentenced Mr. Walker to a 120-month

term of imprisonment and a five-year term of supervised release. Mr. Walker began his term of

supervision in September 2017. This matter is now before the court on Mr. Walker’s motion for

early termination of his supervision.     The government opposes the motion.          As will be

explained, the motion is granted.

       A district court has authority to “terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release,” so long as

it considers the factors in § 3553(a) and the release is in the “interest of justice.” 18 U.S.C. §

3583(e)(1); United States v. Begay, 631 F.3d 1168, 1171–72 (10th Cir. 2011). Mr. Walker

contends that early termination is appropriate because his reintegration into society is complete

and further supervision is unnecessary.     In support of his motion, he asserts that he has

maintained full-time employment with the same employer since September 2017; that he has

lived with his mother and his daughter since beginning his term of supervision (with the
exception of a two-month period when they relocated to a hotel due to a house fire); and that he

is in good standing with the probation office. The record reflects that Mr. Walker has passed all

random drug tests; that he has consistently submitted his monthly supervision reports; and that

he has demonstrated a positive and cooperative attitude while on supervision. Importantly, the

probation office supports Mr. Walker’s request for early termination.

       The government opposes Mr. Walker’s motion on the grounds that there is an insufficient

basis for early termination, particularly because Mr. Walker has been cited for noncompliance

on a handful of occasions during his supervision. On one occasion, for example, Mr. Walker

missed a urinalysis appointment when the UA facility closed before Mr. Walker was able to

leave work. On another occasion, Mr. Walker began a relationship with a woman who has a

past felony conviction and failed to ask the probation office for permission to associate. But it is

significant to the court that, despite these minor violations, the probation office supports the

termination of Mr. Walker’s supervision. In its letter in support of termination, attached as

Appendix A to this memorandum and order, the probation office emphasizes that Mr. Walker

meets the eligibility criteria set forth in the applicable statutes and in Monograph 109, §

380.10—Early Termination.       The probation office is the most familiar with Mr. Walker’s

circumstances and conduct since his release and is in the best position to assess the need for

continuing supervision.     Moreover, the eligibility criteria, contrary to the government’s

suggestion, do not mandate an “exceptional” record during supervision. See United States v.

Harris, 258 F. Supp.3d 137, 149-50 (D.D.C. 2017) (“[C]onstruing § 3583(e)(1) to require the

defendant to exhibit objectively extraordinary or unusual conduct during supervision is a stretch

not expressed in the statutory text.”); United States v. McFadden, 2017 WL 68649, at *2 (D.N.J.

                                                 2
Jan. 5, 2017) (a defendant need not show extraordinary circumstances to merit a reduction of

supervised release).

       In short, the court concludes that termination of Mr. Walker’s supervision is warranted in

light of the factors in § 3553(a) and is in the interest of justice. He has successfully reintegrated

into the community as evidenced by his stable home life and his consistent, full-time

employment and he is in good standing with the probation office. The court is persuaded that

termination of supervised release is warranted here. Accordingly, the court grants the motion,

and defendant’s term of supervised release is hereby terminated.



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Walker’s motion for

early termination of supervised release (doc. 29) is granted and defendant’s term of supervised

release is hereby terminated.



       IT IS SO ORDERED.



       Dated this 4th day of April, 2019, at Kansas City, Kansas.



                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                                 3
